C. Allen, J.
The defendant’s license was subject to the condition that he should not keep a public bar, and the testi*459many of the witnesses DeCosta, Mullins, and Farrell was sufficient to warrant a finding by the jury that he kept a public bar. The fact that two of the witnesses changed their testimony somewhat on cross-examination went only to its weight, and the jury might still believe what they said on their direct examination.
There was no occasion for the judge to give any further definition of what would constitute a public bar. There.was no doubt that the defendant kept a bar, which, if sales of liquor were publicly made at it, would be a public bar.
The evidence of Farrell might properly be considered, especially in connection with the admitted fact that the bar was fitted up with liquors of all kinds, glasses, and with the usual implements and appliances of a bar. Exceptions overruled.